            CaseApplication
   AO 106A (08/18) 2:20-mj-03525-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    07/28/20
                                                                                    Means           Page 1 of 13 Page ID #:1

                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Central District
                                                           __________  Districtofof
                                                                                  California
                                                                                    __________

                     In the Matter of the Search of                            )
                                                                               )
                                                                                      Case No. 2:20-MJ-03525
             (Briefly describe the property to be searched or identify the
                             person by name and address)                       )
       THE PREMISES KNOWN AS:                                                  )
                                                                               )
       United States Postal Service Priority Mail parcel                       )
       bearing label number 9505 5117 5012 0203 8096                           )
                                                                               )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                                 Offense Description
          21 U.S.C. § 841(a)(1)                                     Distribution and Possession with Intent to Distribute a
                                                                    Controlled Substance
          21 U.S.C. § 843(b)                                        Unlawful Use of a Communication Facility, Including the
                                                                    Mails, to Facilitate the Distribution of a Controlled Substance
             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.

           Delayed notice of            days (give exact ending date if more than 30 days:                                     ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                   /s/ Quoc Thai
                                                                                                      Applicant’s signature

                                                                                   Quoc Thai, US Postal Inspector
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                      Judge’s signature

City and state: Los Angeles, CA                                                    Honorable Paul Abrams
                                                                                                      Printed name and title
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 2 of 13 Page ID #:2



                              ATTACHMENT A
PROPERTY TO BE SEARCHED

     A United States Postal Service Priority Mail parcel bearing

label number 9505 5117 5012 0203 8096 12 (the “SUBJECT PARCEL”),

weighing approximately 2 pounds .40 ounces, and which bears a

handwritten address label with the following recipient

information: “Danny Reyes 14109 Goleta St, Arleta, CA 91331;”

and with the following sender address information: “Ivan

Parrilla 1002 S Pine St., Apt 1b, York PA 17403.”




                                       i
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 3 of 13 Page ID #:3



                              ATTACHMENT B
ITEMS TO BE SEIZED

     The following items are to be seized from the parcel

described in Attachment A, which constitute evidence, fruits,

and instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a

controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance):

          a.    Any controlled substances;

          b.    Records, receipts, pay-owe sheets, or similar

documents related to drug trafficking;

          c.    Currency, money orders, bank checks, or similar

monetary instruments; and

          d.    Packaging material, including scented items, used

to wrap and/or conceal any currency or controlled substances.




                                       i
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 4 of 13 Page ID #:4



                               AFFIDAVIT
I, Quoc Thai, being duly sworn, declare and state as follows:

                           I. INTRODUCTION
     1.     I am a United States Postal Inspector employed by the

United States Postal Inspection Service (“USPIS”), Los Angeles

Division, in Los Angeles, California, where I have served since

March 2019.    Prior to my appointment as a Postal Inspector, from

2010 to 2019, I was employed as a Special Agent for the Internal

Revenue Service Criminal Investigation.       Currently, as a Postal

Inspector, I am responsible for investigating criminal

violations of money laundering and structuring laws, such as

when United States Postal Service (“USPS”) Money Orders or the

United States Mail are used as a means to launder or structure

funds.    During my career as a Postal Inspector, I have

participated in or investigated financial violations including

money laundering, “dark net” investigations, digital currency

investigations, structuring, bank, wire and mail fraud, and

identity theft.    In addition, I have received both formal and

informal training from USPIS and other agencies regarding money

laundering and financial crimes.

                       II. PURPOSE OF AFFIDAVIT
     2.     This affidavit is made in support of a search warrant

for a parcel (the “SUBJECT PARCEL”) shipped through the USPS, as

described more fully in Attachment A.       The requested search

warrant seeks authorization to seize evidence, fruits, and

instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 5 of 13 Page ID #:5



controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance) (the “Target Offenses”),

as described more fully in Attachment B.        Attachments A and B

are incorporated by reference.

     3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
     4.   On July 22, 2020, I flagged the SUBJECT PARCEL for

further inspection because, based on my training and experience,

it met certain criteria common to packages containing contraband

or proceeds of contraband.     On July 27, 2020, a trained drug-

detection dog alerted to the SUBJECT PARCEL for the presence of

drugs or other items, such as the proceeds of drug sales, which

have been contaminated by drugs.

                    IV. STATEMENT OF PROBABLE CAUSE
     5.   Based on my training and experience as a Postal

Inspector, and the experiences related to me by fellow Postal

Inspectors and investigators who specialize in drug

investigations, I know the following:



                                       2
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 6 of 13 Page ID #:6



             a.   Los Angeles is a major source area for illegal

drugs.     As such, drugs are frequently transported from Los

Angeles through the United States Mail, and the proceeds from

drug sales are frequently returned to Los Angeles through the

mail.     These proceeds are generally in the form of cash, money

orders, bank checks, or similar monetary instruments in an

amount over $1000.00.

             b.   Drug distributors often use USPS Priority Mail

Express, which is the USPS overnight/next day delivery mail

product, or Priority Mail Service, which is the USPS two-to-

three day delivery mail product.      Drug distributors use the

Priority Mail Express delivery service because of its speed,

reliability, and the ability to track the parcel’s progress to

delivery.     Drug distributors use the Priority Mail delivery

service because it provides them more time for travel between

states if they decide to follow their shipments to their

destination for distribution.      Also, by adding delivery

confirmation to a Priority Mail parcel, drug traffickers have

the ability to track the parcel’s progress to the intended

delivery point, as if the parcel had been mailed using the

Priority Mail Express Service.

     6.      Based on my training and experience, and my

conversations with other law enforcement officers, the following

indicia suggest that a parcel may contain drugs or drug

distribution proceeds:

             a.   The parcel is contained in a box, flat cardboard

mailer, or Tyvek envelope;



                                       3
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 7 of 13 Page ID #:7



          b.    The parcel bears a handwritten label, whether

USPS Express Mail or Priority Mail;

          c.    The handwritten label on the parcel does not

contain a business account number;

          d.    The seams of the parcel are all taped or glued

shut;

          e.    The parcel emits an odor of a cleaning agent or

adhesive or spray foam that can be detected by a human;

          f.    The postage is paid in cash, which is a common

method of payment for drug traffickers in order to elude law

enforcement by avoiding payment by check or credit card; and

          g.    Multiple parcels are mailed by the same

individual, on the same day, from different locations.

     7.   Parcels exhibiting such indicia are the subject of

further investigation, which may include verification of the

addressee and return addresses.

     8.   I also know from my training and experience, and my

conversations with other law enforcement officers, that drug

traffickers often use fictitious or incomplete names and

addresses in an effort to conceal their identities from law

enforcement officers investigating these types of cases.          To the

extent that real addresses are ever used, it is only to lend a

legitimate appearance to the parcel and is almost always paired

with a false name.

     A.   USPIS Identification of the SUBJECT PARCEL
     9.   On July 17, 2020, I saw the SUBJECT PARCEL at the Post

Office located at 15310 Elliot Avenue, La Puente, California,



                                       4
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 8 of 13 Page ID #:8



91747.     I flagged the SUBJECT PARCEL as suspicious because it

had several characteristics that suggested it contained

contraband.       Specifically:

             a.     The SUBJECT PARCEL is a USPS Box being shipped

using USPS Priority Mail;

             b.     The sender and recipient information was

handwritten;

             c.     The SUBJECT PARCEL was mailed using Priority Mail

service with no business account number; and

             d.     The postage was paid in cash.

     10.     After I flagged the package as suspicious, I contacted

a USPIS analyst to conduct further research.        I learned from the

analyst that she conducted a search for the sender name and

address listed on the SUBJECT PARCEL in the CLEAR 1 database:

“Ivan Parilla 1002 S. Pine St., 1B, York PA 17403.”        2   The CLEAR

search indicated the name Ivan Parilla is a true name, that

Parilla used to reside in Los Angeles, and that Parilla has a

criminal history including arrests and/or convictions involving

narcotics.

     11.     I also learned from the analyst that she conducted a

CLEAR database search using the recipient name and address

listed on the SUBJECT PARCEL:       “Danny Reyes, 14109 Goleta St,

Arleta CA 91331.”       The CLEAR search indicted the name Danny



     1 CLEAR is a public information database used by law
enforcement that provides names, addresses, telephone numbers,
and other identifying information.
     2 Spelling and capitalization are reproduced herein as on
each SUBJECT PARCEL.


                                       5
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 9 of 13 Page ID #:9



Reyes is a true name and that Reyes has a criminal history

including arrests and/or convictions involving driving under the

influence and theft.    I also know that Reyes has received

numerous packages between March 14, 2020, and May 4, 2020, all

with postage paid in cash.

     B.    Drug Detection Dog Alerts to the SUBJECT PARCEL
     12.   On July 27, 2020, Postal Inspector Lyndon Versoza

asked Los Angeles Police Department Officer Hillary Del Rio and

her trained drug-detection dog, “Cooper,” to examine the

exterior of the SUBJECT PARCEL.

     13.   Attached as Exhibit 1, and incorporated by reference,

is a true and correct copy of an affidavit from Officer Del Rio.

In that affidavit, Officer Del Rio describes her training and

experience with drug-detection dogs.       She also affirms that

Cooper is a certified drug-detection dog.

     14.   Postal Inspector Versoza was present when Officer Del

Rio and Cooper examined the SUBJECT PARCEL.        Officer Del Rio

told Postal Inspector Versoza that Cooper positively alerted to

the SUBJECT PARCEL, indicating the presence of drugs or other

items such as the proceeds from the sale of drugs, which have

been recently contaminated by or associated with the odor of

drugs.

//

//

//

//




                                       6
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 10 of 13 Page ID #:10



                              V. CONCLUSION
      15.   For all the reasons described above, there is probable

cause to believe that the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of violations

of the Target Offenses will be found in the SUBJECT PARCEL, as

described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 28th day of
July, 2020.



HONORABLE PAUL ABRAMS
UNITED STATES MAGISTRATE JUDGE




                                        7
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 11 of 13 Page ID #:11




                            EXHIBIT
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 12 of 13 Page ID #:12
Case 2:20-mj-03525-DUTY Document 1 Filed 07/28/20 Page 13 of 13 Page ID #:13
